In the

    United States Court of Appeals
                  For the Seventh Circuit
                      ____________________
No. 16-2613
DEREK GUBALA, individually and on behalf of all others
similarly situated,
                                         Plaintiff-Appellant,

                                  v.

TIME WARNER CABLE, INC.,
                                                  Defendant-Appellee.
                      ____________________

              Appeal from the United States District Court
                 for the Eastern District of Wisconsin.
                No. 15 C 1078 — Pamela Pepper, Judge.
                      ____________________

   ARGUED JANUARY 4, 2017 — DECIDED JANUARY 20, 2017
               ____________________

   Before POSNER, EASTERBROOK, and SYKES, Circuit Judges.
    POSNER, Circuit Judge. Time Warner Cable provides In-
ternet access, television programming, and other online ser-
vices to residences via cable. The plaintiff, Derek Gubala,
subscribed to Time Warner’s cable services in 2004 and as
required provided Time Warner with his date of birth, home
address, home and work telephone numbers, social security
number, and credit card information. Two years later, how-
2                                                 No. 16-2613


ever, he cancelled his subscription and eight years after that
(2014), upon inquiring of Time Warner, learned that all the
information he’d given it when he’d subscribed to its resi-
dential services a decade earlier remained in the company’s
possession. And in apparent (though, as explained later in
this opinion, not certain) violation of federal law, none of it
had been destroyed.
    Gubala filed this class-action suit against Time Warner
Cable seeking injunctive relief (originally damages as well,
but that claim has been abandoned) for alleged violations of
47 U.S.C. § 551(e), the subsection of the Cable Communica-
tions Policy Act which provides that a cable operator “shall
destroy personally identifiable information if the infor-
mation is no longer necessary for the purpose for which it
was collected and there are no pending requests or orders
for access to such information [either by a cable subscriber,
seeking access to his own information] … or pursuant to a
court order.”
   The district judge dismissed the suit on the ground that
the plaintiff lacked standing to bring it. As an alternative
ground for dismissal she ruled that even if the plaintiff had
standing, he’d failed to state a claim upon which relief could
be granted. He couldn’t be given an injunction, the only
remedy he sought, because he had an adequate remedy at
law—namely damages, authorized by section 551(f) of the
Cable Act—that he had failed to seek.
     We can assume at least tentatively that Time Warner had
violated the statute by failing to destroy the personally iden-
tifiable information of a person who had subscribed to its
service a decade earlier and had canceled his subscription
after two years. Gubala knew of the violation (for he had
No. 16-2613                                                   3


asked Time Warner whether it had destroyed his personal
information and it had replied that it had not), and he may
have feared that despite its denial his personal information
might have been stolen from Time Warner or sold or given
away by it, and if so the recipient or recipients of the infor-
mation might be using it, or planning to use it, in a way that
would harm him. Although it’s plausible that he feared this,
he never told us that this is what he was worried about. His
only allegation is that the retention of the information, on its
own, has somehow violated a privacy right or entailed a fi-
nancial loss.
    There is unquestionably a risk of harm in such a case. But
the plaintiff has not alleged that Time Warner has ever given
away or leaked or lost any of his personal information or in-
tends to give it away or is at risk of having the information
stolen from it. It’s true that section 551(f)(1) of the Cable
Communications Policy Act provides that “any person ag-
grieved by any act of a cable operator in violation of this sec-
tion may bring a civil action in a United States district
court,” but Gubala has presented neither allegation nor evi-
dence of having been “aggrieved” by Time Warner’s viola-
tion of section 551(e)—no allegation or evidence that in the
decade since he subscribed to Time Warner’s residential ser-
vices any of the personal information that he supplied to the
company when he subscribed had leaked and caused finan-
cial or other injury to him or had even been at risk of being
leaked.
    All he’s left with is a claim that the violation of section
551(e) has made him feel aggrieved. So a claim for damages
would get him nowhere because the damages could not pos-
sibly be quantified and anyway are not even alleged, and as
4                                                  No. 16-2613


for his chosen alternative of seeking injunctive relief in lieu
of damages, having not alleged that he’s in fact aggrieved by
Time Warner’s statutory violation he can no more establish
irreparable harm (the condition for obtaining such relief)
than harm reparable by an award of damages.
     The district judge was right, in these circumstances, to
rule that the plaintiff does not have standing to sue. Article
III, section 2, clause 1 of the U.S. Constitution authorizes the
federal judiciary only to decide cases or controversies (the
two terms have been treated as synonyms) arising under
federal law or within the diversity jurisdiction. The term
“cases or controversies” appears to (and has long been held
to) exclude advisory opinions, which are authorized under
state law in some states, as where a governor asks the state
supreme court to advise him on the constitutionality of a
proposed statute, a situation in which there is not yet a case
because there is not yet a statute. See generally Mel A. Topf,
A Doubtful and Perilous Experiment: Advisory Opinions, State
Constitutions, and Judicial Supremacy (2011).
    Even if there is a case—a lawsuit—it is not justiciable un-
der federal law unless the plaintiff has a “concrete” interest
in prevailing in the case, for such an interest is the sine qua
non of “standing to sue.” Gubala’s problem is that while he
might well be able to prove a violation of section 551, he has
not alleged any plausible (even if attenuated) risk of harm to
himself from such a violation—any risk substantial enough
to be deemed “concrete.” See Spokeo, Inc. v. Robins, 136 S. Ct.
1540, 1549 (2016)—also Braitberg v. Charter Communications,
Inc., 836 F.3d 925 (8th Cir. 2016), a case very similar to this
one, litigated on behalf of the plaintiff by the same lawyer
who is representing Gubala in the present case. And the type
No. 16-2613                                                          5


of interest asserted in cases like Braitberg and the present
case is not enough to establish standing, as otherwise the
federal courts would be flooded with cases based not on
proof of harm but on an implausible and at worst trivial risk
of harm.
   In Lujan v. Defenders of Wildlife, 504 U.S. 555, 566–67
(1992), the Supreme Court said that standing is not
   an ingenious academic exercise in the conceivable, but as
   we have said requires, at the summary judgment stage, a
   factual showing of perceptible harm. It is clear that the
   person who observes or works with a particular animal
   threatened by a federal decision is facing perceptible harm,
   since the very subject of his interest will no longer exist. It
   is even plausible—though it goes to the outermost limit of
   plausibility—to think that a person who observes or works
   with animals of a particular species in the very area of the
   world where that species is threatened by a federal deci-
   sion is facing such harm, since some animals that might
   have been the subject of his interest will no longer exist.
There’s nothing like that in this case. We’re not even told
whether Time Warner has ever been found to have violated
section 551, or that any other cable company has been, for
that matter.
    In short, given the requirement of standing, Gubala can
no more sue than someone who, though he has never sub-
scribed and means never to subscribe to a cable company,
nevertheless is outraged by the thought that Time Warner
and perhaps other cable companies are violating a federal
statute with apparent impunity.
    One is put in mind of John Stuart Mill’s famous distinc-
tion in On Liberty (1859) between what he called “self-
6                                                 No. 16-2613


regarding acts” and “other-regarding acts.” The former in-
volve doing things to yourself that don’t harm other people,
though they may be self-destructive. The latter involve do-
ing things that do harm other people. Mill thought govern-
ment had no business with the former (and hence—his ex-
ample—the English had no business concerning themselves
with polygamy in Utah, though they hated it). For all we can
know Time Warner may be losing money by cluttering up its
files with old subscription information and opening it to ac-
cusations of violating the Cable Communications Policy Act.
That’s its business. What Gubala has failed to show is even a
remote probability that Time Warner’s rather puzzling con-
duct is harmful to him.
     The standing rule reduces the workload of the federal ju-
diciary, as does the principle of finality that shortstops much
litigation, but does so more innocently because the “victims”
of the rule are persons or organizations who suffer no signif-
icant deprivation if denied the right to sue, as persons barred
by the finality rule frequently are. Nor does the standing
rule leave the government without means to enforce its
rules, in the present example the requirement that the cable
company destroy its former subscribers’ personal infor-
mation. Although we’re not aware of a law that authorizes
the government to enforce section 551(e) of the Cable Com-
munications Policy Act, or to provide bounties to private en-
forcers to enforce it, such a law could be enacted by Con-
gress, and presumably would have been had the limited pri-
vate enforcement that the doctrine of standing permits
proved unable to achieve reasonable compliance with the
Act.
No. 16-2613                                                      7


    Gubala argues in his briefs that the Supreme Court’s re-
cent admonishment in Spokeo, Inc. v. Robins, supra, 136 S. Ct.
at 1549, that “Article III standing requires a concrete injury
even in the context of a statutory violation,” applies only to
violations of statutory rights that can be categorized as “pro-
cedural” rather than “substantive.” But a failure to comply
with a statutory requirement to destroy information is sub-
stantive, yet need not (in this case, so far as appears, did not)
cause a concrete injury. Anyway at oral argument Gubala’s
counsel conceded the irrelevance of his attempted distinc-
tion between substantive and procedural statutory viola-
tions, acknowledging that it was foreclosed by Meyers v. Ni-
colet Restaurant of De Pere, LLC, 843 F.3d 724 (7th Cir. 2016),
decided after he filed his briefs.
     We are mindful of Gubala’s further contention, support-
ed by two of the three amicus curiae briefs that have been
filed with us in this case, that a violation of section 551(e) is a
violation of a right of privacy. Violations of rights of privacy
are actionable, but as the third amicus curiae brief points
out, there is no indication of any violation of the plaintiff’s
privacy because there is no indication that Time Warner has
released, or allowed anyone to disseminate, any of the plain-
tiff’s personal information in the company’s possession. Had
Gubala reason to believe the company intends to release any
of that information or cannot be trusted to retain it, he
would have grounds for obtaining injunctive relief; but he
doesn’t even argue that there is a risk of such leakage.
     His strangest argument is that “his personal information
[secreted in Time Warner’s files] has economic value; the
economic value … was incorporated into the value of Plain-
tiff’s transaction with Defendant; and Defendant’s unlawful
8                                                  No. 16-2613


retention of Plaintiff’s personal information … deprived
Plaintiff of the full value of his transaction with Defendant.
These facts establish the deprivation of the economic value
of Plaintiff’s personal information.” This is gibberish. Time
Warner did not take the plaintiff’s personal information
away from him; he still has it (unless he tore up his birth cer-
tificate, credit card information, etc.); he hasn’t been de-
prived of anything; and he isn’t asking Time Warner to re-
turn his personal information in its files to him; he is asking
it to comply with the statute by destroying the information,
an act that if committed is unlikely to have the least effect on
him. Maybe what he’s trying to say is that he fears that Time
Warner will give away the information and it will be used to
harm him and so in retrospect he will think his two years of
subscribing to Time Warner’s residential cable services a
mistake. But he hasn’t said any of that.
    And finally he neglects to mention that the duty of a ca-
ble provider to destroy a subscriber’s personal information is
qualified by the reference in section 551(e) (the destruction
provision) to the preceding subsection of the Cable Act,
551(d), which authorizes disclosure of such information if
“necessary to render, or conduct a legitimate business activi-
ty related to, a cable service or other service provided by the
cable operator to the subscriber … [or if] made pursuant to a
court order authorizing such disclosure, if the subscriber is
notified of such order by the person to whom the order is
directed.” And “disclosure of the names and addresses of
subscribers to any cable service or other service” is also
permitted if the cable operator “has provided the subscriber
the opportunity to prohibit or limit such disclosure, and the
disclosure does not reveal, directly or indirectly, the extent
of any viewing or other use by the subscriber of a cable ser-
No. 16-2613                                                 9


vice or other service provided by the cable operator, or the
nature of any transaction made by the subscriber over the
cable system of the cable operator; or to a government entity
as authorized under chapters 119, 121, or 206 of title 18, ex-
cept that such disclosure shall not include records revealing
cable subscriber selection of video programming from a ca-
ble operator.”
    These disclosure provisions presuppose the right and in-
deed duty of the cable operator to retain rather than destroy
subscriber personal information for specified reasons. That
right and duty qualify the duty of destruction invoked by
Gubala. But in any event the absence of allegation let alone
evidence of any concrete injury inflicted or likely to be in-
flicted on the plaintiff as a consequence of Time Warner’s
continued retention of his personal information precludes
the relief sought and requires that we affirm the district
court’s judgment dismissing the plaintiff’s suit for want of
standing.